UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 3, 2014 MEDIA ANALYTICS CORPORATION (Exact name of registrant as specified in its charter) Florida 000-54828 45-0966109 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 800 W. El Camino Real, Suite 180, Mountain View CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 8.01 Other Events. On October 3, 2014, our board of directors approved a forward stock split by way of a stock dividend. In connection with the stock split, shareholders on record as of November 10, 2014, will receive two (2) shares of common stock for each one (1) share of common stock held on November 10, 2014. The pay-out date as approved by our board of directors and Financial Industry Regulatory Authority is November 10, 2014. The additional shares will be distributed on or about November 13, 2014. Upon completion of the stock split, our issued and outstanding shares will increase from 100,000,000 shares of common stock to 300,000,000 shares of common stock with a par value of $0.0001. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDIA ANALYTICS CORPORATION /s/ Hui Chung (Stephen) Wong Wong Hui Chung (Stephen Wong) President and Director Date: November 10, 2014
